TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00374-CV



Jan Lubin, Gilberto Villanueva, and Michael Paladino, Appellants

v.


Farmers Group, Inc.; Farmer Underwriters Association; Fire Underwriters Association;

Farmers Insurance Exchange; Fire Insurance Exchange; Texas Farmers Insurance
Company, Mid-Century Insurance Company of Texas; Mid-Century Insurance
Company; et al, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GV202501, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 


O R D E R 
PER CURIAM
	Appellants seek an emergency stay of the sending of notices to the class preliminarily
certified below by the district court until this Court rules in this interlocutory appeal.  Because the
district court's preliminary certification of a settlement-only class will cause immediate, significant
and potentially irreparable effects in this case and to prevent interference or impairment with this
Court's jurisdiction or the effectiveness of any appellate relief we may subsequently grant, the Order
of Preliminary Approval, signed by the district court on June 27, 2003, is hereby stayed in all respects
until further order of this Court.
	It is ordered on this the 7th day of July, 2003.

Before Justices B. A. Smith, Yeakel and Puryear